


Exhibit 10.66

 

CTC MEDIA, INC.

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of CTC Media, Inc. (the “Corporation”):

 

Optionee:  Viacheslav Sinadski

 

Grant Date:  May 2, 2007

 

Exercise Price:  $26.74 per share.

 

Number of Option Shares:  150,000 shares

 

Expiration Date:  May 2, 2017

 

Type of Option: o  Incentive Stock Option

 

x   Non-Statutory Stock Option

 

Date Exercisable:  The Option shall become exercisable with respect to the
Option Shares as follows:

 

Date

 

Aggregate Number of Option Shares for
which the Option is then Exercisable

 

On and after May 2, 2008

 

50,000

 

On and after September 30, 2008

 

62,500

 

On and after December 31, 2008

 

75,000

 

On and after March 31, 2009

 

87,500

 

On and after June 30, 2009

 

100,000

 

On and after September 30, 2009

 

112,500

 

On and after December 31, 2009

 

125,000

 

On and after March 31, 2010

 

137,500

 

On and after June 30, 2010

 

150,000

 

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the CTC Media, Inc. (f/k/a StoryFirst
Communications, Inc.) 1997 Stock Option/Stock Issuance Plan (as amended to date,
the “Plan”). Optionee further agrees to be bound by the terms of the Plan and
the terms of the Option as set forth in the Stock Option Agreement attached
hereto as Exhibit A and incorporated herein by reference.

 

Optionee hereby acknowledges receipt of a copy of the Plan in the form attached
hereto as Exhibit B.

 

No Employment or Service Contract. Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon Optionee any right to continue
in Service for any

 

--------------------------------------------------------------------------------


 

period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Optionee) or of Optionee, which rights are hereby expressly reserved
by each, to terminate Optionee’s Service at any time for any reason, with or
without cause.

 

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

May 2, 2007

 

CTC MEDIA, INC.

 

 

 

 

 

By:

/s/ Alexander Rodnyansky

 

 

 

 

 

/s/ Viacheslav Sinadski

 

Viacheslav Sinadski

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

CTC MEDIA, INC.

STOCK OPTION AGREEMENT

 

RECITALS

 

A.                              The Board has adopted the Plan for the purpose
of retaining the services of selected Employees, non-employee members of the
Board or the board of directors of any Parent or Subsidiary and consultants and
other independent advisors in the service of the Corporation (or any Parent or
Subsidiary).

 

B.                                Optionee is to render valuable services to the
Corporation (or a Parent or Subsidiary), and this Agreement is executed pursuant
to, and is intended to carry out the purposes of, the Plan in connection with
the Corporation’s grant of an option to Optionee.

 

C.                                All capitalized terms in this Agreement shall
have the meaning assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                        Grant of Option. The Corporation
hereby grants to Optionee, as of the Grant Date, an option to purchase up to the
number of Option Shares specified in the Grant Notice. The Option Shares shall
be purchasable from time to time during the option term specified in Paragraph 2
at the Exercise Price.

 

2.                                        Option Term. This option shall have a
term of ten (10) years measured from the Grant Date and shall accordingly expire
at the close of business on the Expiration Date, unless sooner terminated in
accordance with Paragraph 5 or 6.

 

3.                                        Limited Transferability. During
Optionee’s lifetime, this option shall be exercisable only by Optionee and shall
not be assignable or transferable other than by will or by the laws of descent
and distribution following Optionee’s death.

 

4.                                        Dates of Exercise. This option shall
become exercisable for the Option Shares in one or more installments as
specified in the Grant Notice. As the option becomes exercisable for such
installments, those installments shall accumulate and the option shall remain
exercisable for the accumulated installments until the Expiration Date or sooner
termination of the option term under Paragraph 5 or 6.

 

5.                                        Cessation of Service. The option term
specified in Paragraph 2 shall terminate (and this option shall cease to be
outstanding) prior to the Expiration Date should any of the following provisions
become applicable:

 

(a)                                  Should Optionee cease to remain in Service
for any reason (other than death or Disability) while this option is
outstanding, then Optionee shall have a period of ninety (90) days (commencing
with the date of such cessation of Service) during which to exercise this
option, but in no event shall this option be exercisable at any time after the
Expiration Date.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Should Optionee die while this option is
outstanding, then the personal representative of Optionee’s estate or the person
or persons to whom the option is transferred pursuant to Optionee’s will or in
accordance with the laws of inheritance shall have the right to exercise this
option. Such right shall lapse, and this option shall cease to be outstanding,
upon the earlier of (i) the expiration of the twelve (12) month period measured
from the date of Optionee’s death or (ii) the Expiration Date.

 

(c)                                  Should Optionee cease Service by reason of
Disability while this option is outstanding, then Optionee shall have a period
of twelve (12) months (commencing with the date of such cessation of Service)
during which to exercise this option. In no event shall this option be
exercisable at any time after the Expiration Date.

 

(d)                                 During the limited period of post-Service
exercisability, (i) this option may not be exercised in the aggregate for more
than the number of Option Shares for which this Option is, at the time of
Optionee’s cessation of Service, exercisable pursuant to the exercise
schedule specified in the Grant Notice or the special acceleration provisions of
Paragraph 6 and (ii) this Option may not be exercised at all if the Optionee is
in breach of any non-competition or non-solicitation provisions of any
employment agreement with the Corporation. Upon the expiration of such limited
exercise period or (if earlier) upon the Expiration Date, this option shall
terminate and cease to be outstanding for any vested Option Shares for which the
option has not been exercised. To the extent Optionee is not vested in the
Option Shares at the time of Optionee’s cessation of Service, this option shall
immediately terminate and cease to be outstanding with respect to those shares.

 

6.                                       Acceleration of Option.

 

(a)                                  In the event of any Corporate Transaction,
the exercisability of this option, to the extent this option is not otherwise
fully exercisable, shall automatically accelerate in full so that this option
shall, immediately prior to the effective date of the Corporate Transaction,
become fully exercisable for all the Option Shares and may be exercised for any
or all of those Option Shares as fully-vested shares of Common Stock. However,
the exercisability of the Option Shares shall not so accelerate if and to the
extent: (i) this option is assumed by the successor corporation (or parent
thereof) in the Corporate Transaction of this option to the extent this option
is not otherwise fully exercisable or (ii) this option is to be replaced with a
cash incentive program of the successor corporation which preserves the spread
existing on the unvested Option Shares at the time of the Corporate Transaction
(the excess of the Fair Market Value of those Option Shares over the Exercise
Price payable for such shares) and provides for subsequent payout in accordance
with the same exercise schedule applicable to those unvested Option Shares as
set forth in the Grant Notice unless, in either case, the Plan Administrator has
determined that the exercisability of the Option Shares shall accelerate
automatically upon the occurrence of a Corporate Transaction regardless of
whether those options are to be assumed or replaced in the Corporate
Transaction.

 

(b)                                 Immediately following the Corporate
Transaction, this option shall terminate and cease to be outstanding, except to
the extent assumed by the successor corporation (or parent thereof) in
connection with the Corporate Transaction.

 

(c)                                  If this option is assumed in connection
with a Corporate Transaction, then this option shall be appropriately adjusted,
immediately after such Corporate Transaction, to apply to the number and
class of securities which would have been issuable to Optionee in

 

2

--------------------------------------------------------------------------------


 

consummation of such Corporate Transaction had the option been exercised
immediately prior to such Corporate Transaction, and appropriate adjustments
shall also be made to the Exercise Price, provided the aggregate Exercise Price
shall remain the same.

 

(d)                                 This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

7.                                       Adjustment in Option Shares. Should any
change be made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to (i) the total
number and/or class of securities subject to this option and (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.

 

8.                                       Shareholder Rights. The holder of this
option shall not have any shareholder rights with respect to the Option Shares
until such person shall have exercised the option, paid the Exercise Price and
become a holder of record of the purchased shares.

 

9.                                       Manner of Exercising Option.

 

(a)                                  In order to exercise this option with
respect to all or any part of the Option Shares for which this option is at the
time exercisable, Optionee (or any other person or persons exercising the
option) must take the following actions:

 

(i)                                     Execute and deliver to the Corporation
an Exercise Notice.

 

(ii)                                  Pay the aggregate Exercise Price for the
purchased shares in one or more of the following forms:

 

(A)                              cash or check made payable to the Corporation
or by wire transfer to an account designated by the Corporation; or

 

(B)                                a promissory note payable to the Corporation,
but only to the extent authorized by the Plan Administrator in accordance with
Paragraph 13.

 

Should the Common Stock be registered under Section 12(g) of the 1934 Act at the
time the option is exercised, then the Exercise Price may also be paid as
follows:

 

(C)                                in shares of Common Stock held by Optionee
(or any other person or persons exercising the option) for the requisite period
necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date; or

 

(D)                               through a special sale and remittance
procedure pursuant to which Optionee (or any other person or persons exercising
the option) shall concurrently provide irrevocable written instructions (a) to a
Corporation-designated brokerage firm to effect the immediate sale of the

 

3

--------------------------------------------------------------------------------


 

purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable federal,
state and local income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (b) to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Exercise Notice delivered to the Corporation in connection with the option
exercise.

 

(iii)                               Furnish to the Corporation appropriate
documentation that the person or persons exercising the option (if other than
Optionee) have the right to exercise this option.

 

(iv)                              Execute and deliver to the Corporation such
written representations as may be requested by the Corporation in order for it
to comply with the applicable requirements of Federal and state securities laws.

 

(v)                                 Make appropriate arrangements with the
Corporation (or Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all federal, state and local income and employment tax
withholding requirements applicable to the option exercise.

 

(b)                                 As soon as practical after the Exercise
Date, the Corporation shall issue to or on behalf of Optionee (or any other
person or persons exercising this option) a certificate for the purchased Option
Shares, with the appropriate legends affixed thereto.

 

(c)                                  In no event may this option be exercised
for any fractional shares.

 

10.                                 Compliance with Laws and Regulations.

 

(a)                                  The exercise of this option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange (or the Nasdaq
Global Market, if applicable) on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

 

(b)                                 The inability of the Corporation to obtain
approval from any regulatory body having authority deemed by the Corporation to
be necessary to the lawful issuance and sale of any Common Stock pursuant to
this option shall relieve the Corporation of any liability with respect to the
non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained. The Corporation, however, shall use its best efforts to
obtain all such approvals.

 

11.                                 Successors and Assigns. Except to the extent
otherwise provided in Paragraphs 3 and 6, the provisions of this Agreement shall
inure to the benefit of, and be binding

 

4

--------------------------------------------------------------------------------


 

upon, the Corporation and its successors and assigns and Optionee, Optionee’s
assigns and the legal representatives, heirs and legatees of Optionee’s estate.

 

12.                                 Notices. Any notice required to be given or
delivered to the Corporation under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated below Optionee’s signature line
on the Grant Notice. All notices shall be deemed effective upon personal
delivery or upon deposit in the mail, postage prepaid and properly addressed to
the party to be notified.

 

13.                                 Financing. The Plan Administrator may, in
its absolute discretion and without any obligation to do so, permit Optionee to
pay the Exercise Price for the purchased Option Shares by delivering a
full-recourse, interest-bearing promissory note secured by those Option Shares.
The payment schedule in effect for any such promissory note shall be established
by the Plan Administrator in its sole discretion.

 

14.                                 Construction. This Agreement and the option
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan. All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in this option.

 

15.                                 Governing Law. The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Delaware without resort to that State’s conflict-of-laws rules.

 

16.                                 Shareholder Approval. If the Option Shares
covered by this Agreement exceed, as of the Grant Date, the number of shares of
Common Stock which may be issued under the Plan as last approved by the
shareholders, then this option shall be void with respect to such excess shares,
unless shareholder approval of an amendment sufficiently increasing the number
of shares of Common Stock issuable under the Plan is obtained in accordance with
the provisions of the Plan.

 

5

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A. Agreement shall mean this Stock Option Agreement.

 

B. Board shall mean the Corporation’s Board of Directors.

 

C. Common Stock shall mean the Corporation’s common stock.

 

D. Corporate Transaction shall mean either of the following shareholder-approved
transactions to which the Corporation is a party:

 

(i)                                     a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or

 

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation.

 

E. Corporation shall mean CTC Media, Inc., a Delaware corporation.

 

F. Disability shall mean the inability of Optionee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment and shall be determined by the Plan Administrator on the basis of
such medical evidence as the Plan Administrator deems warranted under the
circumstances. Disability shall be deemed to constitute Permanent Disability in
the event that such Disability is expected to result in death or has lasted or
can be expected to last for a continuous period of twelve (12) months or more.

 

G. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

H. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

 

I. Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

 

J. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

 

K. Exercise Notice shall mean the notice substantially in the form of Exhibit A
hereto.

 

L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq Global Market, then the Fair Market Value shall be the
closing selling price per share of Common Stock on the date in question, as the
price is reported by the National Association of Securities

 

A-1

--------------------------------------------------------------------------------


 

Dealers on the Nasdaq Global Market or any successor system. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any stock exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the stock exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(iii)                               If the Common Stock is at the time neither
listed on any stock exchange nor traded on the Nasdaq Global Market, then the
Fair Market Value shall be determined by the Plan Administrator after taking
into account such factors as the Plan Administrator shall deem appropriate.

 

M. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

N. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

 

O. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

P. Option Shares shall mean the number of shares of Common Stock subject to the
option.

 

Q. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

 

R. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

S. Plan shall mean the Corporation’s 1997 Stock Option/Stock Issuance Plan.

 

T. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

 

U. Service shall mean the Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or an independent consultant.

 

V. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing

 

A-2

--------------------------------------------------------------------------------


 

fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of  the other corporations in such chain.



A-3

--------------------------------------------------------------------------------


 

Exhibit A

 

EXERCISE NOTICE

 

The undersigned, pursuant to the provisions set forth in his/her Notice of Grant
of Stock Option dated May 2, 2007 (the “Option”), hereby elects to exercise the
Option to purchase                  Option Shares. The aggregate Exercise Price
is being paid as follows (check one):

 

o

 

In cash, cheque or wire transfer

 

 

 

o

 

By promissory note*

 

 

 

o

 

By delivery of shares of Common Stock of the Corporation already held by the
undersigned*

 

 

 

o

 

Through the special sale and remittance program in accordance with
Section 9(a)(ii)(D) of the Stock Option Agreement

 

--------------------------------------------------------------------------------

* Prior consent of the Corporation must be received to pay the Exercise Price in
this manner (which consent is at the sole discretion of the Corporation).

 

 

Signature:

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------
